Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-11 have been examined in this application.  This communication is a Final Rejection in response to the "Amendment" and Remarks" filed on 07/21/22.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: establish antecedent basis in the specification for “[…] the syringe-nozzle adaptor forms a smooth […] passage […]” (claim 5).
Claim Objections
Claim 5 is objected to because the term “smooth” is a relative term for which the specification lacks some standard for measuring the degree intended. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. See MPEP § 2173.05(b). Appropriate correction is required.
Claim 10 is objected to because the term “gradual” is a relative term for which the specification lacks some standard for measuring the degree intended. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. See MPEP § 2173.05(b). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claim 5, the limitation “[…] the syringe-nozzle adaptor forms a smooth […] passage […]” appears unsupported in the originally filed application. Specifically, the term “smooth” does not appear in the originally filed application and the associated limitation therefore constitutes new matter
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 1217630 to Powers in view of US 2019/0039085 to Mak et al.
As per claim 1, Powers discloses a dispensing apparatus (Fig. 1 & 5) for the dispensation of a fluid onto a surface, the dispensing apparatus comprising:  
5a nozzle (21) including: 
a main body (Fig. 5 “cap”) and a tube holder (23) made of a deformable material (26) installed on the main body (Fig. 5); and 
a dispensing tube (24) extending through the tube holder (Fig. 5), the dispensing tube having a first end from which the fluid is discharged 10onto the surface and a second end that is immersed in the fluid in use (Fig. 5), the first and second ends being arranged to protrude from opposite ends of the tube holder (Fig. 5); 
a syringe-nozzle adaptor (20b) having a tubular body to which the nozzle is configured to be detachably coupled (pg. 1, ln. 54-56; Fig. 1 & 5); and 
a syringe (10-14) for storing the fluid, to which the syringe-nozzle adaptor is attachable (Fig. 1 & 5).
Powers does not disclose: the nozzle detachably coupled to the tubular body of the adaptor by an interference fit between the tube 15holder and the tubular body of the syringe-nozzle adaptor; the apparatus for use in attaching a semiconductor die onto the surface.
Mak teaches a dispensing apparatus (200) comprising: a nozzle (100) having main body (180) and a tube holder (122, 126, 160) made of a deformable material (“Teflon” [0025], Ln. 10-12); a syringe-nozzle adaptor (224) having a tubular body (Fig. 5-6); and the nozzle detachably coupled to the tubular body of the adaptor by an interference fit between the deformable tube holder and the tubular body of the syringe-nozzle adaptor ([0029], Ln. 1-2). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to substitute the tube holder of Mak with the tube holder of Powers, since doing so would be an obvious substitution of one known tube holder for another known tube holder, with the expected results that the substituted tube holder would function to hold the tube.
In regards to the functional recitation requiring the apparatus “for use in attaching a semiconductor die onto the surface”, However, it has been held that: a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art; and, if the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP §2114(II). In addition, functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 or 103 may be appropriate. See MPEP §2114(IV). Furthermore, when the structure recited in the prior art is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. See MPEP §2112.01(I). The Powers-Mak combination discloses the claimed structure and is capable of being used in attaching a semiconductor die onto the surface.
As per claim 2, Mak further discloses the tube holder comprising Teflon (“Teflon” [0025], Ln. 10-12) and being operative to form a seal directly between the tube holder and the syringe-nozzle adaptor ([0028]).
As per claim 3, Mak further discloses the tube holder is operative to seal a radial interface between the nozzle and the syringe-nozzle adaptor (Fig. 6; [0028]).
As per claims 4-5, and as the examiner can understand the claims, Powers further discloses an inner diameter of the syringe-nozzle adaptor is equal to an inner diameter of an outlet of the syringe, wherein the inner diameter of the syringe-nozzle adaptor forms a smooth and uninterrupted passage with a constant cross-section between the syringe-nozzle adaptor and the outlet of the syringe (see Figure A, below).

    PNG
    media_image1.png
    692
    728
    media_image1.png
    Greyscale

Figure A: US 1217630, Figure 1 – annotated.
As per claim 6, Powers further discloses screw threads located on the syringe-nozzle adaptor for mounting the syringe-nozzle adaptor onto the syringe (16).
As per claim 7, Powers further discloses internal screw threads on an inner surface of the main body for mounting onto mating external screw threads formed on an outer surface of the tubular body (pg. 1, Ln. 54-60).
As per claim 8, Powers further discloses a structural adhesive located between the main body and the tube holder for sealing an interface between the main body and the tube holder ([0023]; Fig. 6; Figure B, below). 
Powers does not disclose: the sealed interface being hermetically sealed; and, a step of injecting the adhesive. In regards to the seal being airtight – i.e. “hermetically sealed—it would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to form the adhesive seal as air tight so as to prevent contamination by air carried particles of internal components of the dispensing apparatus. In regards to the claimed step of injecting adhesive, the claim limitation is a product-by process where "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. See MPEP § 2113(I) & (II).

    PNG
    media_image2.png
    537
    452
    media_image2.png
    Greyscale

	Figure B: US 2019/0039085, Figure 6 – annotated.
As per claim 9, and as the examiner can understand the claim, Powers further discloses the tubular body is elongated and comprises a bent portion between opposite ends of the syringe-nozzle adaptor (Fig. 5).
As per claim 10, Powers further discloses the bent portion has a uniform cross-sectional area through its length and forms a gradual change in direction of a fluidic path of the fluid introduced into the syringe-nozzle adaptor (Fig. 5).
As per claim 11, Mak further discloses a top portion of the tube holder from which the second end of the dispensing tube protrudes has a frusto-conical shaped end (Fig. 6).
Response to Arguments
In regards to the claim objections issued in the non-final rejection, the amendment filed 07/21/22 overcomes all and the objections are withdrawn. The claim objection contained in this action is necessitated by the amendment filed 07/21/22.
In regards to the claim rejections under 35 USC § 112 issued in the non-final rejection, the amendment filed 07/21/22 overcomes all and the rejections are withdrawn. 
In regards to the claim rejections under prior art issued in the non-final rejection, the arguments filed 07/21/22 have been fully considered but are not found persuasive. Applicant requests withdrawal of the claim rejections by providing the following argument:
Powers is not analogous art as it is not from the same field of endeavor as the claimed invention and is not reasonably pertinent to the problem faced by the inventor.
Mak’s interference fit is not formed directly between the tube holder body and the nozzle body as required by the claim, because Mak’s interference fit is between the outlet (224) and a rigid metallic encasement of the proximal portion (122) of the nozzle body (120). Specifically, the tube holder body (160) does not make contact with the peripheral mating surface (230) of the outlet (224).
In response to the argument A, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Powers is pertinent to the particular problem of mounting a dispensing tube to a syringe.
In response to the argument B, Applicant suggests that the interference of Mak is between the peripheral mating surface of the outlet of the adaptor and “a rigid metallic encasement of the proximal portion of the nozzle body”. Applicant cites Mak paragraph [29] and figure 6 to support the assertion of a “rigid metallic encasement” however neither pagraph 29 nor Figure 6 suggest such a rigid metallic encasement. Actually “rigid metallic encasement” does not appear in the specification of Mak. Moreover, and as set forth previously, Mak teaches a dispensing apparatus (200) comprising: a nozzle (100) having main body (180) and a tube holder (122, 126, 160) made of a deformable material (“Teflon” [0025], Ln. 10-12); a syringe-nozzle adaptor (224) having a tubular body (Fig. 5-6); and the nozzle detachably coupled to the tubular body of the adaptor by an interference fit between the deformable tube holder and the tubular body of the syringe-nozzle adaptor ([0029], Ln. 1-2). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to substitute the tube holder of Mak with the tube holder of Powers, since doing so would be an obvious substitution of one known tube holder for another known tube holder, with the expected results that the substituted tube holder would function to hold the tube.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period with expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(A) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754      

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        08/10/2022